EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is entered into
effective as of the 13th day of April, 2007 (“Effective Date”) by and between
the River Rock Entertainment Authority (“Authority”), a governmental
instrumentality of the Dry Creek Rancheria Band of Pomo Indians (“Tribe”), on
behalf of its Tribal governmental gaming project, the River Rock Casino
(“Casino”), and Shawn Smyth (“Employee”), and supersedes and replaces in its
entirety that certain Employment Agreement dated as of April 13, 2006 between
the Authority and Employee (the “Original Agreement”).

The parties hereto expressly intend that this Agreement describe Employee’s
relationship as an employee of the Authority and not as a contractor, including
but not limited to not being a contractor as that term is used in 25 USC § 2711
and 25 CFR § 502.15. The parties have reached the terms of this Agreement and
purposefully drafted the provisions of this Agreement consistent with, and in
furtherance of, this expressed intent. The parties acknowledge and agree that
one (1) full year of the term of the Original Agreement has been served on
substantially the same terms and conditions of this Agreement, and the terms of
the Original Agreement have been fully performed through the Effective Date. All
terms and conditions of the Original Agreement, other than the extended term as
set forth in Paragraph 3 below, and the change in the compensation provisions
set forth in Paragraph 5(a) below, are restated herein in their entirety and,
therefore, remain in full force and effect.

1.             Employment.         On and subject to the terms and conditions of
this Agreement, the Authority hereby employs Employee, and Employee hereby
accepts employment by the Authority, as its Chief Executive Officer (CEO) and as
General Manager of the Casino.  Employee shall report to, be accountable to and
work under the authority of the Authority’s Board of Directors (the “Board”).

2.             Reporting and Duties.        Employee shall report directly to
the Board with respect to all operations and expenditures of the Authority and
Casino and otherwise to the extent requested by the Board. Without limiting the
foregoing, Employee shall perform such executive duties as are commonly
attendant upon the office of a CEO and a casino general manager, and such
further executive duties as may be specified from time to time by the Board,
such as but not limited to:

(a)                                 Managing, directing and supervising the
operations of the Casino, including all of its employees, and with the
assistance of executive and management employees, and including all of its
departments (such as but not limited to its gaming, regulatory compliance, food
and beverage, transportation, parking, public relations, accounting, marketing,
purchasing, and other departments);

(b)                                Enforcing the River Rock Casino mission
statement;

(c)                                 Providing leadership to all personnel of the
Casino;

(d)                                In collaboration with Human Resources
Department, overall responsibility for the selection, hiring, assignment,
re-assignment, disciplining and termination of all Casino and Authority
employees (“Employees”), the implementation of

 


--------------------------------------------------------------------------------


personnel, wage and benefit policies approved by the Board for the Employees,
and the implementation and enforcement of the Tribe’s TERO ordinance;

(e)                                 Developing short and long term goals and
objectives for the Authority and Casino;

(f)                                   Preparing annual operating budgets and,
subject to the approval of the Board, implementing such budgets;

(g)                                Overseeing all marketing, promotional,
advertising and public relations campaigns for the Authority and Casino;

(h)                                Supervising and causing the preparation and
presentation to the Board of periodic economic, financial, business, marketing,
regulatory and other reports to the Board;

(i)                                    Assuring compliance by the Authority and
the Casino with all applicable laws, including but not limited to compliance
with federal securities law, Treasury Department tax reporting and withholding
(including payroll and gambling tax), federal anti-money laundering statutes and
regulations, Sarbanes - Oxley laws, Indian Gaming Regulatory statutes and
regulations, the Johnson Act, the Tribal-State compact with California, the
Tribal Gaming Ordinance, and all other applicable federal, state and tribal
laws;

(j)                                    Responsibility for the overall ambience,
maintenance and cleanliness of the Casino;

(k)                                 Optimizing Casino operational efficiency
through, among other things, increasing cost effectiveness and ensuring that
quality assurance programs are adopted and implemented;

(l)                                    Developing and implementing programs for
hiring, training and advancing Tribal members for supervisory and management
positions in accordance with the preference policies of the Tribe and the
Casino;

(m)                              Preparing, implementing and directing programs
that assure that the Casino meets all federal, Tribal, Tribal Gaming Authority
(“TGA”) and Compact requirements for internal controls, including establishment
and enforcement of policies designed to maintain the integrity of the Casino and
any other Tribal or Authority gaming operations to which Employee is assigned,
for the protection of the Tribe, the Authority, the Board, the Casino, its
customers and the public in accordance with law and standards in the industry;
and

(n)                                Attending all meetings and trainings as
required by the Board.

3.             Term.     The term of this Agreement (“Term”) shall commence on
the Effective Date and shall end three (3) years after the Effective Date,
unless terminated earlier by the parties as provided herein.

 

2


--------------------------------------------------------------------------------


 

4.             Full-Time Service. Employee agrees that during the Term of this
Agreement unless earlier terminated, he will commit his full time and energies
to the duties imposed hereby and, further, agrees that during the term of this
Agreement he will not (whether as an officer, director, member, employee,
partner, proprietor, investor, security holder, lender, associate, consultant,
adviser or otherwise) directly or indirectly, engage in the business of the
Casino as a competitor or otherwise without the express prior written consent of
the Board in its sole discretion.

5.             Compensation.

(a)                                  From and after the Effective Date, Employee
will be paid a salary of Three Hundred Thousand Dollars ($300,000.00) per annum
(“Compensation”), subject to applicable withholding taxes and required
deductions.

(b)                                 Payments in discharge of the Compensation
shall be made in 1/26 payments thereof every other workweek on the day
established for payroll payments to other employees of the Casino.

(c)                                  Employee shall be eligible for an annual
bonus of not more than twenty-five percent (25%), as determined by the Board in
its sole discretion, based on the Compensation earned for the year in question,
payable within 45 days after the Anniversary Date.

(d)                                 Employee will be entitled, on the same basis
as other executive employees of the Casino, to participate in and receive
benefits under the Casino’s benefit plans for executives, if any, as such plans
may be modified from time to time, except that Employee will be entitled to
seven (7) days of additional Personal Time Off (PTO) in excess of the Casino’s
normal PTO policy.

(e)                                  The Employee shall be reimbursed all
reasonable and necessary business expenses incurred on behalf of his employment
during the performance of his duties under this Agreement, subject to the
existing reimbursement policy established by the Casino. Such reimbursements
shall be supported by adequate record-keeping and other requirements as may be
necessary or appropriate to comply with the Internal Revenue Code.

(f)                                    Employee will have the right to be
reimbursed for any legal fees incurred as the result of defending himself in any
third party lawsuit arising out of Employee’s authorized services under this
Agreement; provided that all such defenses shall be managed and controlled by
the Authority and with counsel reasonably approved by Authority.  Employee is
and will continue to be covered under the Authority’s errors and omissions
insurance as such insurance covers all members of the Board.

6.             Licensing Issues. Employee warrants and represents that he is
eligible and suitable for a background clearance and license as being suitable
for holding a key employee or manager’s position in a gaming establishment under
Tribal, State and federal law. Employee agrees to timely apply for any
license(s) and background investigations as may be

3


--------------------------------------------------------------------------------


required under applicable law and as may be necessary to enable him to engage in
his employment hereunder. The Authority or the Casino shall pay all costs
associated with such licensing and backgrounding.  Employee will maintain all
gaming licenses and suitability determinations in good standing as a continuing
condition of his employment under this Agreement, and shall notify the Tribal
Gaming Commission (“TGA”) of any information that is material to, or a change
from, any information sought or contained in his Tribal gaming license
application or his suitability in general for a gaming license, and shall do so
as soon as possible after such information is known to Employee.

7.             Termination.

(a)                                  Employee may be terminated prior to the end
of the Term by the Authority under the following circumstances:

(i)            Upon termination, revocation or disapproval of any license or
suitability determination required by law to be obtained by Employee in order to
perform lawfully as an employee of any Tribal gaming activity, or if any event
renders it unlawful for the Tribe or the Authority to continue to operate the
Casino; or

(ii)           Employee shall commit an act constituting “Cause,” Cause being
defined as (a) an act of intentional dishonesty against the Tribe, the Authority
or the Casino; (b) conviction of any criminal charge involving moral turpitude;
(c) the deliberate or intentional refusal by Employee (except by reason of
disability) to perform his duties hereunder; (d) gross negligence in the
performance of his duties hereunder; or, (e) failure to perform his duties in a
manner consistent with his professional obligations after prior sufficient
verbal and written warnings;

(iii)          Employee shall die;

(iv)          The Authority shall for any reason cease to operate the Casino;

(v)           Employee shall become unable to perform the duties and
responsibilities set forth in this Agreement by reason of long-term physical or
mental disability, defined as a period of disability that exceeds three (3)
months; or

(vi)          Either party shall give the other party hereto ninety (90) days’
written notice of Employee’s resignation or termination.

(b)                                 If Employee’s employment should be
terminated under paragraphs 7 (a)(i), (a)(ii) or (a)(vi) above (provided that
this subparagraph (b) shall only apply to paragraph 7 (a)(vi) to the extent that
Employee has resigned), then Authority shall within ten (10) days of such
termination pay Employee the accrued Compensation to the date Employee is
terminated, whereupon Authority shall have no further liability or obligation to
Employee under this Agreement.

(c)                                  If Employee is terminated under paragraphs
7 (a)(iii), (a)(iv), (a)(v) or (a)(vi) (provided that this subparagraph (c)
shall only apply to paragraph 7 (a)(vi) to the extent that Authority has
terminated Employee), the Authority shall pay to the

4


--------------------------------------------------------------------------------


Employee on a pro-rata basis the Compensation for a period of three (3) months
from the date of termination and he shall be eligible for all employee benefits
during that three-month period, pro-rated to that period. Employee shall be paid
all amounts due him at the time of termination when they would otherwise be
paid, including the pro rata share of the bonus for the year in which the
termination occurred.

(d)                                 Upon the payment of all or any part of the
compensation provided for in this paragraph 7, or its mitigation under this
paragraph, the Authority will have no further liability or obligation to
Employee under this Agreement or arising from the employment relationship except
that obligation provided for in this paragraph 7.

(e)                                  Employee will be liable in damages for all
losses incurred by Authority if he is terminated for cause or if Employee
terminates his employment for any reason not authorized herein, with the
exception of termination by written notice agreed to by both parties. Any such
termination of or by Employee will constitute a waiver by Employee of all claims
against the Authority and the Casino except for the accrued Compensation to the
date of his termination as provided for in this Section 7, and subject to any
amounts due from Employee.

8.             Confidentiality of Proprietary Information.  Any information
acquired by Employee while employed under this Agreement in any way connected
with the Tribe, its officers and members, the Authority, its officers, the TGA,
or the Casino or any other Tribal or Authority gaming operation, related to
employee lists, patron lists, marketing plans, operating procedures,
surveillance and security equipment, policies, procedures or personnel, Tribal
deliberations, plans or decisions (by any Tribal body) and other information
proprietary to the Tribe, the Authority, the TGA, or the Casino, and such
information is hereby acknowledged by Employee to be confidential information
belonging to one or more of such entities, and Employee shall not disclose such
information without the express written authorization of the Board except in the
ordinary course of the business of the Casino.   Employee shall, upon
termination of this Agreement for any reason whatsoever, turn over to the Board
any and all copies he may have of employee lists, patron lists, marketing
programs, operating procedures and other information proprietary to the Tribe,
the Authority, the TGA or the Casino.  Employee acknowledges that employee
lists, patron lists, marketing programs, operating procedures and other
information proprietary to the Tribe, the Authority or the Casino are
confidential and proprietary information of one or more of such entities and the
Tribe, the Authority, the TGA, or the Casino, or any of them, may exercise any
and all remedies available at law or in equity to enforce this Agreement with
respect to non-disclosure of any such proprietary information. Particularly, the
parties agree that, because of the nature of the subject matter of this
paragraph 8, in event of a threat or danger of disclosure of such information,
it could be extremely difficult to determine the actual damages suffered or to
be suffered by breach of this Section 8 or to fully repair the harm done by such
action. Accordingly, Authority shall be entitled to injunctive relief (both
temporary and permanent), it being acknowledged and agreed that any such actual
or threatened breach will cause irreparable injury and that money damages alone
will not provide an adequate remedy. Notwithstanding the

5


--------------------------------------------------------------------------------


foregoing, Tribe, Authority and Casino or any of them as may be appropriate
shall be entitled to money damages for any loss suffered or to be suffered as a
consequence of Employee’s breach of this Agreement. The parties acknowledge that
this provision shall survive the termination of this Agreement.  Notwithstanding
anything herein to the contrary, Employee acknowledges and agrees that
information regarding the internal operations, actions, plans, statements (other
than public statements), public information, or activities of the Tribe, the
Authority, the TGA, the Casino, the Board, the Tribal Board of Directors, or the
Tribal Council, or any of their officers, employees, members or representatives,
are included within the meaning of confidential or proprietary information
herein and shall be protected as such.

9.             Assignment. This Agreement may be assigned by the Authority, on
behalf of itself or the Casino, to any entity formed by the Tribe or the
Authority for the express purpose of operating a casino and any related economic
development activities. This Agreement contemplates the personal services of
Employee and neither this Agreement nor any of the rights herein granted to
Employee or the duties assumed by him hereunder may be assigned by him.

10.          Miscellaneous.

(a)                                  Employee warrants and represents that there
are no restrictions to which he is subject or agreements to which he is a party
that would be violated by his execution of this Agreement and his employment
hereunder.

(b)                                 Employee warrants and represents that he is
familiar with the licensing and suitability standards generally in the gaming
industry in the United States and specifically with respect to the Tribe, the
Authority, the TGA, the Casino and the State of California, and is unaware of
any information that is likely to cause doubt about his suitability for a gaming
license or cause him to be rejected as a candidate for a gaming license or a
positive suitability determination.

(c)                                  This Agreement and all questions relating
to its validity, interpretation, performance and enforcement shall be governed
by and construed in accordance with the laws of the Dry Creek Rancheria and the
State of California.

(d)                                 No amendment to this Agreement or any
attempted waiver of a provision of this Agreement shall be effective unless in
writing and signed by the parties to this Agreement.

(e)                                  Any controversy that arises out of this
Agreement shall be determined in accordance with the laws of the Tribe and the
State of California. In no event shall any liability of the Tribe, the
Authority, TGA or the Casino or any of them, exceed an amount equal in total to
three (3) months of the Compensation for a one year period.

The Parties have executed this Agreement on July 30, 2007, effective as of the
Effective Date hereof.

 

6


--------------------------------------------------------------------------------


 

RIVER ROCK ENTERTAINMENT AUTHORITY, a governmental instrumentality of the DRY
CREEK RANCHERIA BAND OF POMO INDIANS, a federally recognized Indian tribe, on
behalf of its governmental economic development project, the RIVER ROCK CASINO.

By:

/s/ Betty Arterberry

 

 

Chairperson

 

 

 

 

 

 

 

By:

/s/ Margie Rojes

 

 

 

 

 

 

 

By:

/s/ Gus Pina

 

 

 

 

 

 

 

By:

/s/ Gabe Nevarez

 

 

 

 

 

 

 

By:

/s/ Harvey Hopkins

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

By:

/s/ Shawn Smyth

 

 


--------------------------------------------------------------------------------